It is ordered and adjudged by this court, that the order of the said public utilities commission of Ohio be, and the same is hereby, affirmed. This is an error proceeding from the public utilities commission, to review an order of the commission granting a certificate of convenience and necessity to operate a motor transportation route between Portsmouth and Hillsboro, the same being granted to William McDaniel and O.G. Myers.
No testimony was introduced at the hearing before *Page 742 
the commission on the part of the Norfolk  Western Ry. Co., except the time table of said railroad. There is no showing of the number of passengers carried between any points, or that the granting of bus service would deprive the railroad company of all or any part of its business. The record further discloses that in traveling from Portsmouth to Hillsboro over the line of plaintiff in error's railway, passengers would not only have to change at Sardinia, reaching Hillsboro by a branch line, chiefly devoted to freight service, the trains being mixed freight and passenger trains, occasioning considerable delay, but would also have to travel along the two sides of a triangle and considerably farther than by the bus route allowed, to-wit, seventy-eight miles by railroad as compared with sixty-three miles by the bus route allowed.
In view of the lack of affirmative testimony on the part of the railway company, the amount of time necessary to reach Hillsboro from Portsmouth and return, including way points, the commission was justified in its conclusion that there was not only a public convenience but a necessity to be served by granting the route in question and that the public interested in travel along said route does not have adequate transportation service. The order of the commission was both reasonable and lawful, and the same is therefore affirmed.
Order affirmed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES, and MATTHIAS, JJ., concur. *Page 743